Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1, 2, 4, 8, 10-11, 16, and 18-20 are pending for examination. Claims 1, 10, and 18 are independent.

Response to Amendment
This office action is responsive to the amendment filed on 05/25/2022. As directed by the amendment, claims 1, 10, and 18 are amended.

Response to Arguments
Applicant's arguments filed 05/25/2022 have been fully considered but they are not fully persuasive. 
Regarding 35 USC 101, applicants argues:
Applicant respectfully submits that Claim 1 in the instant application is similar to Claim 1 in Example 42 ("Method for Transmission of Notifications when Medical Records are Updated") of the PTO examples. Claim 1 in Example 42 was found to be directed to statutory subject matter, and Applicant submits that, at least due to its similarity to Claim 1 in Example 42, Claim 1 of the instant application is also directed to statutory subject matter…
Similar to Claim 1 in Example 42, Claim 1 of the instant application recites a combination of additional elements including storing information ("initializing the knowledgebase" and "updating the knowledge base"), converting information input in different formats into a standardized format ("extract ... names [from] the one or more initial documents" and "monitoring data collected from operation of the issue tracking system ... comprising conversational data ... in a format that is different than a format of the one or more initial documents ... to determine a name of a person") and automatically notify other users about the updated information that is stored ("the updating ... the knowledge base based on ... data collected from the operation of the issue tracking 11 Response to Office Action Dated February 25, 2022Application No.: 15/807,618Docket No.: FIS920170006US1system and an additional document not included in the one or more initial documents ... the updating is performed automatically in response to a number of reports of issues sent to the local expert exceeding a threshold"). 
Thus, similar to Claim 1 in Example 42, Claim 1 in the instant application integrates an abstract idea into a practical application. Specifically, the additional elements recite a specific improvement over prior art systems by providing an initial knowledge base that can be built using human input and an initial set of documents, and that can be expanded (or updated) based on observed data collected from an issue tracking system. This allows a knowledge base that correlates experts and topics to be expanded and refined over time based on resolution data collected by an issue, or problem, tracking system. The knowledge base can be used to route a question to an identified expert in the absence of an answer to the question being located in data stored by the tracking system. (Specification; paragraphs [0014]-[0015].) 
Thus, Applicant submits that similar to Claim 1 in Example 42, that Claim 1 in the instant application is eligible because it is not directed to the recited judicial exception (abstract idea). 
Examiners Response: Examiner respectfully disagrees, Example 42 describes a combination of additional elements including storing information, providing remote access over a network, converting updated information that was input by a user in a non-standardized form to a standardized format, automatically generating a message whenever updated information is stored, and transmitting the message to all of the users. As recited in Example 42, “The claim as a whole integrates the method of organizing human activity into a practical application. Specifically, the additional elements recite a specific improvement over prior art systems by allowing remote users to share information in real time in a standardized format regardless of the format in which the information was input by the user. Thus, the claim is eligible because it is not directed to the recited judicial exception (abstract idea).”
The claimed invention merely recite extracting information from conversational data that is in different format and is not similar to the example 42 as argued. The claim limitation of monitoring data collection and extraction is mental process. The limitation describing conversational data describes evaluating different formats of data which is understood to be generally linking the use of the judicial exception to a particular technological environment or field of use – see MPEP 2106.05(h). It is for these reasons and those described below that examiner maintains the 35 USC 101 rejection.

Regarding 35 USC 103, applicants argues:
Applicant respectfully submits that Douglas is devoid of any teaching or suggestions of using a threshold to determine when to update a knowledge base of experts, and is also devoid of any teaching or suggestion of determining when to update a knowledge base based on activity in a issue tracking system. Thus, Douglas does not teach or suggest "updating ... the knowledge base ... comprising one or both of refining information about the experts in the knowledge base and adding a new expert to the knowledge base, wherein the updating is performed automatically in response to a number of reports of issues sent to the located expert exceeding a threshold" as recited inter alia in Claims 1, 10, and 18.
Examiners Response: Examiner respectfully disagrees, the claims limitation is being interpreted under broadest reasonable interpretation, and the limitation stating “threshold” does not specify what exactly the threshold is. Examiner reads the limitations as updating in response to a number of reports exceeding any kind of threshold. In para 0089, George describes mining interaction information (i.e. updating) to identify experts such as “People that are asked and/or answer a lot of questions” (i.e. reports to experts). Examiner reads “a lot of questions” sent as a number of reports exceeding a threshold used to update the system. George further describes, in para 0089 this could be a number of mail received and replies sent. In applicants specification, Para 0027 states “the present invention deciding to add more experts is performed by identifying those experts who get asked more than a threshold number of questions which can indicate that the expert is in a domain area that has a high need relative to the depth of knowledge.” George similarly describes adding experts and under broadest reasonable interpretation George discloses the claim limitation. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 2, 4, 8, 10-11, 16, and 18-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 

Step 1
According to the first part of the analysis, in the instant case, claims 1, 2, 4, and 8 are directed to a method, claims 10, 11, and 16 are directed to a system, and claims 18-20 is directed to a computer program product. Thus, each of the claims falls within one of the four statutory categories (i.e. process, machine, manufacture, or composition of matter).

Step 2A, Prong 1
Following the determination of whether or not the claims fall within one of the four categories (Step 1), it must be determined if the claims recite a judicial exception (e.g. mathematical concepts, mental processes, certain methods of organizing human activity) (Step 2A, Prong 1). In this case, the claims are determined to recite a judicial exception as explained below.
	
	Regarding Claims 1, 10, and 18
	creating a knowledge base that identifies experts in a set of domains (This step appears to be practically implementable in the human mind and is understood to be a recitation of a mental process.), 
applying, by a processor, natural language processing to one or more initial documents related to the set of domains to extract one or both of names of authors of the one or more initial documents and names of people referenced in the one or more documents (Other than the recitation of generic computer equipment (“by a processor”), this step appears to be practically implementable in the human mind and is understood to be a recitation of a mental process.); and 
initializing the knowledge base based at least in part on the received names of one or more people and results of the extracting (This step appears to be practically implementable in the human mind and is understood to be a recitation of a mental process.); 
accessing the knowledge base to locate an expert in the domain (This step appears to be practically implementable in the human mind and is understood to be a recitation of a mental process.); and 
monitoring data collected from operation of the issue tracking system, the data comprising conversational data, the conversational data in a format that is different than a format of the one or more initial documents, and the monitoring comprising using natural language processing, by the processor, on the conversational data to determine a name of a person who provided expertise used to resolve the issue and a number of issues that the located expert has been asked to resolve (Other than the recitation of generic computer equipment (“by a processor”) and the specification of conversation data, This step appears to be practically implementable in the human mind and is understood to be a recitation of a mental process.); and 
 updating, by the processor, the knowledge base based at least in part on one or both of the data collected from the operation of the issue tracking system andan additional document not included in the one or more initial documents, the updating comprising one or both of refining information about the experts in the knowledge base and adding a new expert to the knowledge base (Other than the recitation of generic computer equipment (“by a processor”), this step appears to be practically implementable in the human mind and is understood to be a recitation of a mental process),

Step 2A, Prong 2
Following the determination that the claims recite a judicial exception, it must be determined if the claims recite additional elements that integrate the exception into a practical application of the exception (Step 2A, Prong 2). In this case, after considering all claim elements individually and as an ordered combination, it is determined that the claims do not include additional elements that integrate the exception into a practical application of the exception as explained below.
	
	Regarding Claims 1, 10, and 18
the creating comprising: receiving, from a human annotator, input identifying names of one or more people with expertise in the set of domains (This step appears to be directed to transmitting or receiving information, which is understood to be insignificant extra-solution activity.); 
providing front-end processing to an issue tracking system, the front-end processing comprising: receiving, by the processor, a report of an issue related to one of the domains (This step appears to be directed to transmitting or receiving information, which is understood to be insignificant extra-solution activity.); 
instructing, by the processor, the issue tracking system to electronically route the received report of the issue to the located expert in the domain, the issue tracking system executing on a different processor than the front-end processing (This step appears to be directed to transmitting or receiving information, which is understood to be insignificant extra-solution activity. See MPEP 2106.05(g). The “processor” is understood to be generic computer equipment.);
the conversational data in a format that is different than a format of the one or more initial documents (The specification of data to be stored is understood to be a field of use limitation.), 2Response to Final Office Action Dated May 20, 2021 Application No.: 15/807,618 Docket No.: FIS920170006US1 
wherein the updating is performed automatically in response to a number of reports of issues sent to the located expert exceeding a threshold (This step appears to be directed to updating automatically, which is mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea.).

Step 2B
Based on the determination in Step 2A of the analysis that the claims are directed to a judicial exception, it must be determined if the claims contain any element or combination of elements sufficient to ensure that the claim amounts to significantly more than the judicial exception (Step 2B). In this case, after considering all claim elements individually and as an ordered combination, it is determined that the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception for the same reasons given above in the Step 2A, Prong 2 analysis. Furthermore, each additional element identified above as being insignificant extra-solution activity is also well-known, routine, conventional as described below.

Regarding Claims 1, 10, and 18
the creating comprising: receiving, from a human annotator, input identifying names of one or more people with expertise in the set of domains (This step appears to be directed to transmitting or receiving information, which is understood to be insignificant extra-solution activity. See MPEP 2106.05(g).); 
providing front-end processing to an issue tracking system, the front-end processing comprising: receiving, by the processor, a report of an issue related to one of the domains (This step appears to be directed to transmitting or receiving information, which is understood to be insignificant extra-solution activity. See MPEP 2106.05(g).); 
instructing, by the processor, the issue tracking system to electronically route the received report of the issue to the located expert in the domain, the issue tracking system executing on a different processor than the front-end processing (This step appears to be directed to transmitting or receiving information, which is understood to be insignificant extra-solution activity. See MPEP 2106.05(g). The “processor” is understood to be generic computer equipment. See MPEP 2106.05(f).));
the conversational data in a format that is different than a format of the one or more initial documents (The specification of data to be stored is understood to be a field of use limitation. See MPEP 2106.05(h).), 2Response to Final Office Action Dated May 20, 2021 Application No.: 15/807,618 Docket No.: FIS920170006US1 
wherein the updating is performed automatically in response to a number of reports of issues sent to the located expert exceeding a threshold (This step appears to be directed to updating automatically, which is mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. See MPEP 2106.05(f)).

Step 2A, Prong 1 Dependent Claims

Regarding Claim 2, 11, and 19
	further comprising repeating the providing, monitoring, and updating (This step appears to be practically implementable in the human mind and is understood to be a recitation of a mental process.).

	Regarding Claim 4
wherein the updating further comprises removing an expert from a domain in the set of domains (This step appears to be practically implementable in the human mind and is understood to be a recitation of a mental process.).

Regarding Claim 8, 16, and 20
wherein the updating is further performed periodically (This step appears to be practically implementable in the human mind and is understood to be a recitation of a mental process.).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-2, 10-11, and 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Douglas et al.(US 20180150571, hereinafter "Douglas") in view of Cho et al.(US 2003/0074516, hereinafter "Cho").

Regarding Claim 1
Douglas discloses: A method comprising: creating a knowledge base that identifies experts in a set of domains, the creating comprising: 
receiving, from a human annotator, input identifying names of one or more people with expertise in the set of domains ([Para 0083-0084 and Fig 4] “FIG. 4 illustrates an example architecture 400 to create and update a database of experts 420 … The user interface can provide a set of required and /or optional fields that the user can fill out to be included. Self-nomination can occur by providing functionality, through a user interface, that allows a user to enter appropriate self - nomination information to be included in the database of experts 420 For example, basic information such as name, contact information, expertise domains, and so forth can be collected.” Examiner interprets the self-nominating expert as a human annotator inputting their name/expertise domain into the database of experts 420.); 
initializing the knowledge base based at least in part on the received names of one or more people and results of the extracting ([Para 0083-0086 and Fig 4] “FIG. 4 illustrates an example architecture 400 to create and update a database of experts 420.” [Para 0086] “In addition to self and/or other nomination of experts, the system can mine various databases and data sources for possible experts.” Examiner interprets self-nomination 410 as receiving names and data mining 414 as extracting data to create/initialize the database of experts 420 (i.e. the knowledge base).); 
providing front-end processing to an issue tracking system ([Para 0031 and Fig 1] The system described in Fig 1 provides an interface and front-end processing to issue tracking 108.), the front-end processing comprising: 
receiving, by the processor, a report of an issue related to one of the domains ([Para 0027-0028] “The intent detection process 106 detects a user intent (i.e., of user 102) to initiate a task or request help... Intents reside in one or more domains, based on the type of event/activity they are intended to trigger” The users request for help is the received report of an issue.); 
accessing the knowledge base to locate an expert in the domain ([Para 0028-0037] “The user intent is passed to the expert matching process 110, which searches a database 116 containing expert profiles for experts that can provide help in various areas.” Database 116 is the knowledge base accessed to locate an expert.); and 
instructing, by the processor, the issue tracking system to electronically route the received report of the issue to the located expert in the domain ([Para 0028-0037] “Identified experts that have relevant expertise are presented to the user 102, such as by the intelligent assistant help system 118 causing various user interfaces to be presented to the user, as described in greater detail below.” Discloses passing a user with the report to the located expert.), the issue tracking system executing on a different processor than the front-end processing ([Para 0119-0120] “processor 802 (e.g., a central processing unit (CPU), a graphics processing unit (GPU), advanced processing unit (APU), or combinations thereof),” Examiner reads multiple processors as being capable of executing different task. It would be obvious to have one processor handle one task such as issue tracking and another processor handle a different task such as front-end processing.); 2Response to Office Action Dated February 25, 2022 Application No.: 15/807,618 Docket No.: FIS920170006US1 
monitoring data collected from operation of the issue tracking system, the data comprising conversational data, the conversational data in a format that is different than a format of the one or more initial documents, and the monitoring comprising using natural language processing, by the processor, on the conversational data to determine a name of a person who provided expertise used to resolve the issue ([Para 0016-0018 and Fig 5-6] “Embodiments use natural language processing coupled to other processes to identify a user intent to initiate a task or request help. In this context, an intent is something the user intends to accomplish or an indication that the user would like help. User intent can be derived by monitoring user interactions with programs or applications such as email, text, chat, a web browser, and so forth.” [Para 0018] “The intents can then be mapped to the areas of expertise to be used to select profiles from experts that have the appropriate expertise to help the user.” Examiner reads emails that are monitored as conversational data (See Fig 5). Monitoring the emails for indication of a help request, using natural language processing, and determining an expert to resolve the issue, is disclosed by Fig 6. Figure 6 also discloses a name of the expert.) and a number of issues that the located expert has been asked to resolve ([Para 0028] “The user intent is passed to the expert matching process 110, which searches a database 116 containing expert profiles for experts that can provide help in various areas. As described in greater detail below, the database 116 contains two major categories of information. The first category relates to the expert's experience, expertise, and so forth.” The cited portion discloses identifying experts by collected various data, such as the experience of an expert. It would be obvious for the system to also consider data related to a number of issues that the located expert has been asked to resolve. Par. 71, 78); and 
updating, by the processor, the knowledge base based at least in part on one or both of the data collected from the operation of the issue tracking system ([Para 0041 and Fig 1 (108 to 118)] “To create a database 116 of expert profiles, the system 118 mines various sources of data 112 and feedback (i.e., from issue tracking process 108) as explained in greater detail below. These operations are performed by the expert identification/update process 114.” Examiner interprets Figure 1 as showing the expert database 116 (i.e. knowledge base) as being updated by expert identification/update 114 based at least in part on issue tracking 108 (i.e. the issue tracking system).) and an additional document not included in the one or more initial documents ([Para 0086 and Fig 4 (414)] “In addition to self and/or other nomination of experts, the system can mine various databases and data sources for possible experts… documents that potential experts create, interact with, read, and so forth can be examined to identify subject matter that would indicate one or more expertise domains.”), the updating comprising one or both of refining information about the experts in the knowledge base ([Para 0041] “The expert identification/update process 114 also adjusts expert ratings/scores as appropriate to reflect explicit or implicit feedback as explained below .” Examiner reads adjusting an expertise score as refining information about the experts.) and adding a new expert to the knowledge base ([Para 0084 and Fig 4] “Self-nomination can occur by providing functionality, through a user interface, that allows a user to enter appropriate self-nomination information to be included in the database of experts 420.” Examiner reads self-nomination as adding a new expert to the knowledge base.), 
wherein the updating is performed automatically in response to a number of reports of issues sent to the located expert exceeding a threshold ([Para 0086-89 and Fig 4] “User interactions 403 (i.e., through devices 402) can also be mined for indicators that point to experts and their expertise domains. People that are asked and/or answer a lot of questions can be identified as experts.” Fig 4 discloses updating a database of experts 420 (i.e. knowledge base) based on expert identification\update 404. Examiner interprets the computer system (Fig 8) as performing the update automatically. Examiner interprets an amount of questions as a number of reports of issues sent to the expert, and the amount of answers given that are considered “a lot” as an exceeding threshold used to add/update an expert into the knowledge base.).
Douglas does not explicitly disclose: applying, by a processor, natural language processing to one or more initial documents related to the set of domains to extract one or both of names of authors of the one or more initial documents and names of people referenced in the one or more documents;
 However, Cho discloses in the same field of endeavor: applying, by a processor, natural language processing to one or more initial documents related to the set of domains to extract one or both of names of authors of the one or more initial documents and names of people referenced in the one or more documents ([Para 0041] “User criteria 52 may include keywords specific to the domain, names of publications, names of journals, newspaper names, databases names, digital libraries, various concepts, names of authors, publication dates, etc. related to the domain, and other like information.” [Para 0043] “Server 12 may use various search techniques to identify articles which are relevant to the user criteria. These techniques may include techniques using natural language processing to perform the search(es), techniques using synonyms and word/phrase expansion, and other like techniques”);
It would be obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to modify the method for expert matching taught by Douglas with the method for information extraction for a knowledgebase taught by Cho. Doing so allows for storing extracted information in an information store (Abstract, Cho).

Regarding Claim 10
Douglas in view of Cho discloses: A system comprising: a memory having computer readable instructions; and one or more processors for executing the computer readable instructions, the computer readable instructions controlling the one or more processors to perform operations ([Fig 8], Douglas) comprising: creating a knowledge base that identifies experts in a set of domains, the creating comprising: (CLAIM 10 IS A SYSTEM CLAIM THAT CORRESPONDS TO METHOD CLAIM 1 AND THE REST OF THE LIMITAIONS ARE REJECTED ON THE SAME GROUND)

Regarding Claim 18
Douglas in view of Cho discloses: A computer program product comprising a computer readable storage medium having program instructions embodied therewith, the program instructions executable by a processor to cause the processor (Fig 8 (824) in Douglas) to perform operations comprising: creating a knowledge base that identifies experts in a set of domains, the creating comprising: (CLAIM 18 IS A COMPUTER PROGRAM PRODUCT CLAIM THAT CORRESPONDS TO METHOD CLAIM 1 AND THE REST OF THE LIMITAIONS ARE REJECTED ON THE SAME GROUND)

Regarding Claim 2
Douglas in view of Cho discloses: The method of claim 1, further comprising repeating the providing, monitoring, and updating ([Para 0041], Douglas “feedback (i.e., from issue tracking process 108) as explained in greater detail below. These operations are performed by the expert identification / update process 114. The expert identification / update process 114 also adjusts expert ratings / scores as appropriate to reflect explicit or implicit feedback as explained below”).

Regarding Claim 11
(CLAIM 11 IS A SYSTEM CLAIM THAT CORRESPONDS TO METHOD CLAIM 2 AND IS REJECTED ON THE SAME GROUND)

Regarding Claim 19
(CLAIM 19 IS A COMPUTER PROGRAM PRODUCT CLAIM THAT CORRESPONDS TO METHOD CLAIM 2 AND IS REJECTED ON THE SAME GROUND)

Claim 4, 8, 16, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Douglast et al.(US 20180150571, hereinafter "Douglas") in view of Cho et al.(US 2003/0074516, hereinafter "Cho") and Gatti et al. (US 20130111488, hereinafter "Gatti").

Regarding Claim 4
Douglas in view of Cho discloses:The method of claim 1, 
Douglas in view of Cho does not explicitly disclose:
However, Gatti discloses in the same field of endeavor: wherein the updating further comprises removing an expert from a domain in the set of domains ([Para 0044] Gatti “task is re-assigned to a different worker whose skills are better. Accordingly, in a further embodiment, the Trainer Unit 203 is additionally trained using tasks outcomes… re-assigned from the worker to someone else, or (iv) re-assigned from someone else to the worker.” [Para 0051], Gatti “the Dispatch Unit 201 can forward the task request to the highest ranked worker for subsequent completion. In another embodiment, the Assignment Unit 204 outputs the lowest ranked worker to a supervisor for possible discipline.”).
	It would be obvious to one of the ordinary skills in the art before the effective filling date of the claimed invention to modify the method for expert matching taught by Douglas with the method for information extraction for a knowledgebase taught by Cho with the method for task assifgment taught by Gatti. Doing so workers may be re-ranked based on the second feature vectors and the updated weight vector (Abstract Gatti).

Regarding Claim 8
Douglas in view of Cho, and Gatti discloses: The method of claim 1, wherein the updating is performed periodically ([Para 0040], Gatti “The SVM trainer unit 203 can perform the retrieval of the history data and the calculation of the weight vector periodically (e.g., daily, hourly, etc.) to generating a dynamically changing weight vector.”).

Regarding Claim 16
(CLAIM 16 IS A SYSTEM CLAIM THAT CORRESPONDS TO METHOD CLAIM 8 AND IS REJECTED ON THE SAME GROUND)

Regarding Claim 20
(CLAIM 20 IS A COMPUTER PROGRAM PRODUCT CLAIM THAT CORRESPONDS TO METHOD CLAIM 8 AND IS REJECTED ON THE SAME GROUND)

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Bikumala et al. (US 20180336485 A1, hereinafter "Bikumala") also describes assigning tickets (i.e. reports) to identified experts (Abstract).
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TEWODROS E MENGISTU whose telephone number is (571)270-7714. The examiner can normally be reached Mon-Fri 9:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ABDULLAH KAWSAR can be reached on (571)270-3169. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/T.E.M./Examiner, Art Unit 2127                                                                                                                                                                                                        

/ABDULLAH AL KAWSAR/Supervisory Patent Examiner, Art Unit 2127